Citation Nr: 0940840	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-20 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected aphakia, bilateral 
(previously diagnosed as cataracts) on a schedular and 
extraschedular basis.  

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected bilateral hearing loss on a 
schedular basis.  

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected bilateral hearing loss on an 
extraschedular basis.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for residuals of polyneuritis (Guillain-Barre 
Syndrome (GBS)) claimed as cholera, renal failure, swallowing 
condition, and urinary dysfunction.  

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a back disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1948.  He received several awards and commendations to 
include the Purple Heart.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2009.  A 
transcript of this proceeding is associated with the claims 
file.  While at the September 2009 hearing the Veteran 
submitted additional evidence dated through April 2009 along 
with a waiver of RO review.   

In July and October 2006 correspondence the Veteran requested 
that service connection be granted for right knee and right 
shoulder disorders secondary to falls he sustained due to his 
service-connected eye disorder.  Also, in several statements, 
including an August 2005 statement, the Veteran has argued 
that there was clear and unmistakable error in a July 1986 
rating decision for denying service connection for residuals 
of polyneuritis.  At the September 2009 hearing, the Veteran 
requested an earlier effective date for the service-connected 
hearing loss.  These issues are not before the Board at this 
time and are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for the 
Veteran's service-connected bilateral aphakia (on schedular 
and extraschedular bases), bilateral hearing loss (on an 
extraschedular basis) and entitlement to service connection 
for residuals of polyneuritis/GBS and for a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has Level II hearing loss in the right ear 
and Level VI hearing loss in the left ear, evaluated as 10 
percent disabling.

2.  The RO denied service connection for polyneuritis and a 
back disorder in a July 1986 rating decision.  These 
decisions were continued in March 1987 and February 1994 
rating decisions.  The RO properly notified the Veteran of 
these decisions, but the Veteran did not initiate appeals 
with regard to any of these decisions.    

3.  The February 1994 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
in August 2005. 

4.  Evidence received since the February 1994 rating decision 
regarding the Veteran's claims for service connection for 
polyneuritis and a back disorder is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent, on a schedular basis, for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2009).

2.  The rating decisions of July 1986, March 1987, and 
February 1994 are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

3.  New and material evidence has been received since the 
February 1994 rating decision to reopen claims for service 
connection for polyneuritis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence has been received since the 
February 1994 rating decision to reopen claims for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service personnel records show that he was a 
pilot in World War II.  Service treatment records showed that 
he was in an airplane accident in April 1945 and suffered 
from resulting severe burns on the face, legs, and hands.  By 
rating decision dated in July 1986 the RO granted service 
connection for left ear hearing loss, assigning a 
noncompensable disability rating.  By rating decision dated 
in May 2006 the RO granted service connection for bilateral 
aphakia (an eye disorder), assigning a 30 percent disability 
rating, and also granted service connection for right ear 
hearing loss and assigned a 10 percent rating for the now 
service-connected bilateral hearing loss.


Increased Rating Issue

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

	Bilateral hearing loss

The Veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling.  Impaired hearing will be considered 
a disability only after threshold requirements are met. See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

The Veteran was afforded a VA audiological examination in May 
2006 during which the examiner noted the Veteran's chief 
complaint was that he has "difficulty hearing conversational 
speech, especially while in the presence of background noises 
without hearing aid usage."  The Veteran also had "problems 
with sound localization due to the poorer hearing in his left 
ear."  The following examination results were reported:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
50 dB
55 dB
60 dB
Left 
Ear
35 dB
60 dB
85 dB
90 dB

Puretone Threshold Average
Right Ear
51 dB
Left Ear
67 dB

Speech Recognition
Right Ear
88%
Left Ear
72%

Also of record are VA outpatient treatment reports dated 
through July 2007 which show complaints regarding bilateral 
hearing loss.
 
In the present case, the evidence does not show an 
exceptional level of impaired hearing during the May 2006 
audiological examination such that 38 C.F.R. § 4.86 is not 
applicable to the Veteran's claim. 
 
Applying the results from the May 2006 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of VI for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss was correctly evaluated as 10 percent disabling 
in the May 2006 rating decision.  Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial disability 
rating greater than 10 percent for bilateral hearing loss on 
a schedular basis. 38 C.F.R. § 4.3.  

The issue regarding a higher rating on an extraschedular 
basis has been remanded for such consideration.  

New and Material Evidence Issues

The Veteran submitted an original claim for service 
connection for polyneuritis and a back disorder in February 
1986.  He was afforded VA examinations in May and June 1986 
which showed lumbar disc disease with right probable L5 
radiculopathy and no definite residuals of GBS.  The RO 
denied this initial claim in a July 1986 rating decision, 
finding that the while the Veteran suffered from GBS during 
his military service, this polyneuritis was acute and 
transitory and also finding that while there was evidence of 
a current back disorder there was no evidence of a back 
disorder in the Veteran's service treatment records.  This 
decision was continued in March 1987 and February 1994 rating 
decisions.  Although the RO provided notice of these denials, 
the Veteran did not initiate any appeals.  Therefore, the 
RO's decisions of July 1986, March 1987, and February 1994 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

In August 2005 the Veteran filed a new claim for service 
connection for polyneuritis and a back disorder.  The Veteran 
was afforded another VA examination in April 2006.  This 
examiner noted a history of polyneuritis/GBS during military 
service but opined that the Veteran's current complaints of 
cholera, renal failure, swallowing condition, and urinary 
dysfunction were not related to his in-service polyneuritis 
as none of these complaints were noted during the Veteran's 
military service and any residuals of polyneuritis would 
manifest at the time polyneuritis first began.  By rating 
decision dated in May 2006, the RO reopened the claim of 
service connection for polyneuritis and denied that claim on 
the merits and declined to reopen the claim of service 
connection for a back disorder.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1994 
rating decision included the Veteran's service treatment 
records which showed that the Veteran was involved in an 
airplane accident in April 1945 and suffered severe burns on 
the face, legs, and hands.  He subsequently developed 
polyneuritis in the hospital and lost approximately 50 pounds 
as a result of the disease.  The report of a June 1986 VA 
neurological examination showed lumbar disc disease with 
right probable L5 radiculopathy and no definite residuals of 
GBS.  A February 1994 VA examination also showed history of 
GBS without residuals.  Furthermore, private treatment 
records showed a back disorder as early 1986.  Specifically, 
a February 1986 report from Dr. S.S.L. shows an impression of 
L-4 nerve root compression on the right side and a June 1989 
report from Dr. T.A.G. shows an impression of chronic right 
L4-5 radiculopathy.      

Since the February 1994 rating decision, the RO obtained an 
additional VA examination in April 1996 wherein the VA 
examiner noted a history of polyneuritis/GBS during military 
service but opined that the Veteran's current complaints of 
cholera, renal failure, swallowing condition, and urinary 
dysfunction were not related to his in-service polyneuritis 
as none of these complaints were noted during the Veteran's 
military service and any residuals of polyneuritis would 
manifest at the time polyneuritis first began.  During the 
September 2009 hearing the Veteran testified as to the 
circumstances of his in-service back injury and submitted 
private treatment reports.  Those records, from Dr. A.S. 
dated in November 2008 and April 2009, show an assessment of 
severe axonal motor polyradicular mononeuropathy, residual 
from old GBS with possible superimposed bilateral carpal 
tunnel syndrome.    

The Board finds that evidence received since the February 
1994 rating decision is new and material.  Service connection 
had initially been denied for GBS because that condition was 
acute and transitory and service connection for a back 
disorder was denied because there was no evidence of a back 
disorder in service.

The November 2008 and April 2009 private treatment reports 
show residuals of GBS; that is, an assessment of severe 
axonal motor polyradicular mononeuropathy, residual from old 
GBS with possible superimposed bilateral carpal tunnel 
syndrome.  The Veteran provided sworn testimony regarding his 
in-service back injury.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The recently submitted evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Therefore, the claims are reopened.  38 U.S.C.A. 
§ 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Substantially compliant notice was sent in a November 2005 
letter and the claim was readjudicated in a July 2007 
statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the new and material evidence issues, the 
Board is reopening these claims.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist with 
regard to these issues, such error was harmless and will not 
be further discussed.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
bilateral hearing loss is denied on a schedular basis.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of 
polyneuritis (GBS); to this extent only the appeal is 
granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disorder; to 
this extent only the appeal is granted.


REMAND

The Veteran contends that his service-connected hearing loss 
presents an exceptional disability.  He testified that he has 
difficulty hearing when out in groups.  VA may consider an 
extraschedular rating in cases that are exceptional, such 
that the standards of the rating schedule appear to be 
inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1).  

Unlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results 
to determine whether an extraschedular rating is warranted.  
Thus, VA audiological examinations must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The VA examinations 
conducted to date have not included the examiner's 
description of the functional effects of the Veteran's 
hearing loss.  Without that evidence, the Board is unable to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Remand for another examination is necessary.  

The Veteran's service-connected bilateral aphakia is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code (DC) 6029.  Under DC 6029, a 30 
percent rating is warranted for either bilateral or 
unilateral aphakia.  A Note indicates that the 30 percent 
rating prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition and is not 
to be combined with any other rating for impaired vision.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Diagnostic Codes 6061 
through 6079 contain the criteria to evaluate impairment of 
central visual acuity.  When evaluating visual acuity, the 
best distant vision obtainable after best correction by 
glasses is the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required. 
38 C.F.R. § 4.75.

Results from the November 2006 VA eye examination show that 
best corrected visual acuity far was -0.25 -0.50 X 130 OVER 
CL20/20- (right) and -1.2520/20- (left).  The manner in which 
these results are expressed is inadequate for rating 
purposes.  As such, a new examination is warranted so that 
the Veteran's best corrected far visual acuity can be 
expressed in a manner whereby a disability rating can be 
assigned for impaired vision.  

Further, April 2006 statements from the Veteran's private 
physicians (Drs. J.D.P. and J.O) note that the Veteran's most 
significant disability regarding his eyes is his double 
vision.  However, it appears that service connection is not 
currently in effect for diplopia (i.e., double vision).  Upon 
re-examination, the examiner should note whether the Veteran 
currently suffers from diplopia and, if so, opine whether the 
Veteran's complaints of double vision are related to his 
service-connected bilateral aphakia.

Also, the evidence in connection with the Veteran's service-
connected bilateral aphakia raises the possibility that 
38 C.F.R. § 3.321 is applicable.  The Board does not itself 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  After completing the additional development on 
remand, the AMC/RO should determine whether referral for an 
extraschedular rating is required.  Thun, 22 Vet. App. at 
111.  

Finally, new and material evidence has been received to 
reopen the claims for service connection for polyneuritis 
(GBS) and a back disorder.  The Board finds that a medical 
opinion is necessary to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate a 
claim for an extraschedular rating 
under 38 C.F.R. § 3.321(b) for his 
service-connected bilateral aphakia 
and hearing loss and an explanation 
as to the information and evidence 
needed to establish an effective date 
for an extraschedular rating.  

2.  Schedule the Veteran for a VA 
audiological examination to determine 
the current severity of the service-
connected bilateral hearing loss.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The testing must 
include a puretone audiometry test, 
showing the puretone thresholds in 
decibels at the frequencies of 1000, 
2000, 3000 and 4000 Hertz, as well as 
the Maryland CNC controlled speech 
discrimination test.  The examination 
must also include a discussion of the 
effects of the Veteran's service-
connected hearing loss on his 
occupational functioning and daily 
activities.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current level of severity of his 
service-connected bilateral aphakia.  
The claims file should be made available 
to the examiner for review in 
conjunction with the examination.  

All indicated studies should be 
performed.  The examiner should note the 
Veteran's best corrected far visual 
acuity in a manner whereby a disability 
rating for impaired vision can be 
assigned (i.e., 20/20, 20/40, etc.).  
The examiner should also note whether 
the Veteran currently suffers from 
diplopia and, if so, opine whether the 
Veteran's complaints of double vision 
are related to his service-connected 
bilateral aphakia.   

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology 
of the claimed residuals of polyneuritis 
(GBS) and back disorder.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed. 

Based on the examination and review of 
the record, the examiner should provide 
a diagnosis for the Veteran's claimed 
disorders and opine whether it is at 
least as likely as not that any 
currently diagnosed residual of GBS 
and/or back disorder is related to the 
Veteran's military service, to include 
his polyneuritis (GBS) from May to 
November 1945.  

The examiner is specifically directed to 
discuss the November 2008 and April 2009 
treatment reports from Dr. A.S. which 
show an assessment of severe axonal 
motor polyradicular mononeuropathy, 
residual from old GBS with possible 
superimposed bilateral carpal tunnel 
syndrome.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

5.  After the development requested 
above has been completed, 
readjudicate the appellant's claims.  
The AMC/RO should specifically 
consider whether referral to the 
Under Secretary for Benefits of the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of extraschedular ratings 
for the bilateral aphakia and 
bilateral hearing loss, is warranted, 
with specific consideration of the 
sequential analysis noted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  The 
AMC/RO should specifically consider 
whether a separate rating for 
diplopia under DC 6092 is warranted.  
If any benefit sought on appeal is 
denied, issue a supplemental 
statement of the case (SSOC) and 
allow an appropriate period of time 
to respond.  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


